Citation Nr: 1730957	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  14-17 058	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin



THE ISSUE

Entitlement to service connection for the cause of the Veteran's death to include as due to herbicide agent (Agent Orange) exposure.



ATTORNEY FOR THE BOARD

M. D'Allaird, Associate Counsel




INTRODUCTION

The Veteran had active service from July 1957 to November 1986. The Veteran died in September 2010; the appellant is the Veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In September 2015, the Board remanded the appeal for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant seeks entitlement to service connection for cause of the Veteran's death, which she relates to herbicide agent exposure in the Republic of Vietnam. Unfortunately, this claim requires additional development.

Pursuant to 38 U.S.C.A § 1310, dependency and indemnity compensation (DIC) benefits are paid to a surviving spouse of a qualifying veteran who died from a service-connected disability. See 38 U.S.C.A § 1310 (West 2014); Dyment v. West, 13 Vet. App. 141 (1999), aff'd sub nom. Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002). A veteran's death will be considered service connected where a service-connected disability was either the principal or a contributory cause of death.         38 C.F.R. § 3.312(a). The disability is the principal cause of death if it was "the immediate or underlying cause of death or was etiologically related thereto." 38 C.F.R. § 3.312(b). It is a contributory cause if it "contributed substantially or materially" to the cause of death, "combined to cause death," or "aided or lent assistance to the production of death." 38 C.F.R. § 3.312(c)(1). 

If a veteran was exposed to an herbicide agent during active military, naval, or air service in Vietnam, then certain diseases, such as ischemic heart disease and respiratory cancers (to include lung cancer), shall be service connected even though there is no record of such disease during service. For the purposes of this section, the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era. 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e), 3.313.

Here, the Veteran's immediate cause of death is listed on his death certificate as metastatic colon cancer and renal cancer with lung metastasis listed as a significant condition contributing to death. However, the appellant contends that the Veteran's lung cancer was due to herbicide agent exposure in Vietnam and caused his death.

The Board notes that a presumption of service connection based on exposure to herbicide agents used in the Republic of Vietnam is not warranted for, amongst other things, colon and renal cancer. See 38 C.F.R. § 3.309(e), Note 2. However, the determination to not establish a presumption of service connection, based on exposure to herbicide agents does not in any way preclude VA from granting service connection for colon cancer and renal cancer secondary to herbicide agent exposure based on a direct service connection analysis. Indeed, "[t]o permit the denial of service connection for a disease on the basis that it is not likely there is any nexus to service solely because the statistical analysis does not support presumptive service connection, would, in effect, permit the denial of direct service connection simply because there is no presumptive service connection." Polovick v. Shinseki, 23 Vet. App. 48, 55 (2009). 
In the instant matter, a medical nexus opinion regarding the determinative issue of service connection for lung cancer, colon cancer and renal cancer has not been obtained. VA's duty to assist a claimant includes obtaining a medical opinion whenever such an opinion is necessary to substantiate the claim. 38 U.S.C.A. § 5103A(a); see Delarosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008) (Section 5103A(a), and not (d), applies to DIC claims, and requires that VA need only obtain a medical opinion when such opinion is "necessary to substantiate the claimant's claim for a benefit."). Particularly, 38 U.S.C.A. § 5103A(a) "only excuses the VA from making reasonable efforts to provide [a medical opinion], if requested, when 'no reasonable possibility exists that such assistance would aid in substantiating the claim." Wood v. Peake, 520 F.3d at 1348 (citing 38 U.S.C.A. § 5103A(a)(2)). 

Here, the Board cannot conclude that no reasonable possibility exists that obtaining a medical opinion in this case would not aid the appellant in substantiating her claim for service connection for the cause of the Veteran's death. Accordingly, the AOJ should obtain a medical opinion to determine whether it is at least as likely as not that the Veteran's lung metastasis, colon cancer, and renal cancer are related to service, to include exposure to herbicide agents.

As to the Veteran's exposure to herbicide agents, the record shows the Veteran served on the USS Mauna Loa from July 1967 to July 1968. An article submitted by the appellant states that the Mauna Loa served in the Gulf of Tonkin and replenished ships with ammunition from October 1967 to May 1968. The appellant stated in a letter dated in May 2014 that the Veteran would get off of the ship to load ammunition in Vietnam. 

In July 2012 the National Personnel Records Center (NPRC) determined that the Mauna Loa was in the official waters of the Republic of Vietnam from 11/29/1967 to 12/18/1967, 12/30/1967 to 01/17/1968, 01/29/1968 to 02/09/1968, 02/17/1968 to 02/29/1968, 03/09/1968 to 03/16/1968, and 04/05/1968 to 04/11/1968. However, NPRC also responded that the records provided no conclusive proof of in-country service. The RO did not make a request for the ship's history and other pertinent records to the Joint Services Records Research Center (JSRRC) because the appellant did not provide a 60 day period during which the Veteran was exposed to herbicide agents. However, VA is obligated to submit multiple requests to the JSRRC covering the relevant time window (in this case, from November 1967 to April 1968) in 60-day increments. Gagne v. McDonald, 27 Vet. App. 397 (2015). The Court noted in Gagne that VA's duty to assist is not bound by the JSRRC's 60-day requirement and the fact that multiple record searches may burden JSRRC employees does not make those efforts futile. Id. at 404. Therefore, on remand, such requests should be made to JSRRC in order to determine the Veteran's in-country service and exposure to herbicide agents.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. Contact the Joint Services Records Research Center (JSRRC) and request that the JSRRC verify whether the Veteran had any service in the Republic of Vietnam and was exposed to an herbicide agent at any time from November 1967 to April 1968 while he was assigned to the USS Mauna Loa (AE-8). Separate requests must be made to JSRRC for each 60-day period between November 1967 and April 1968. A copy of the request(s) to the JSRRC and the responses for each 60-day period between November 1967 and April 1968 should be included in the claim file.

2. Review the responses obtained from the JSRRC to ensure that they cover the entire time period (in 60-day increments) while the Veteran was assigned to the USS Mauna Loa, between November 1967 and April 1968. If they do not cover this entire time period, then take appropriate corrective action. See Stegall v. West, 11 Vet. App. 268 (1998).

As required under 38 C.F.R. § 3.159(c)(2), the AOJ must make as many requests as are necessary to obtain the requested records, and may end such efforts only if it concludes that the records sought do not exist or that further efforts to obtain such records would be futile. If the AOJ reaches such a conclusion or the search for such records has negative results, documentation to that effect should be included in the claim file.

3. After completing steps 1 and 2, provide the entire claim file to an appropriate medical professional to provide an opinion as to the following:

A) If herbicide agent exposure has not been verified, then is it at least as likely as not (50 percent or greater probability) that lung metastasis is related to the Veteran's period of active duty service?

B) If herbicide agent exposure has been verified or the answer to A) is that it is at least as likely as not that lung metastasis is related to the Veteran's period of active duty service, then is it at least as likely as not (50 percent probability or greater) that lung metastasis jointly or with some other condition, was the immediate or underlying cause of death or was etiologically related thereto, or that the Veteran's lung metastasis caused or contributed substantially or materially to cause his death, or aided or lent assistance to the production of death?

C) Is it at least as likely as not that the Veteran's metastatic colon cancer and renal cancer are related to the Veteran's period of active duty service, to include exposure to Agent Orange/herbicide agents in the Republic of Vietnam (if such exposure has been verified)? 

If herbicide agent exposure has been verified, please be advised that there is no VA presumption of service connection for renal cancer or colon cancer as due to herbicide agent exposure. The Agent Orange Updates speak to associations between exposure to chemicals and health outcomes in human populations, and not to the likelihood that any individual's health problem is associated with or caused by the herbicide agents in question. Thus, the question here is what is the likelihood that this Veteran's renal cancer and colon cancer are related to herbicide agent exposure given his medical history, family history, risk factors, etc. 

It is also essential the examiner provide explanatory rationale, preferably citing to specific evidence in the file supporting the conclusions reached.

If the examiner is unable to provide an opinion without resorting to speculation, an explanation as to why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered should be provided. Merely saying he or she cannot respond will not suffice.

4. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal. If any benefit sought on appeal remains denied, provide the appellant with a supplemental statement of the case and afford her a reasonable opportunity to respond. Then return the case to the Board for further appellate review, if otherwise in order.
		
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner. 38 U.S.C.A. § 5109B (West 2014).



_________________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).


